Citation Nr: 0937963	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-31 250	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder has been received.

2.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for residuals 
of a right leg injury has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
June 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Columbia, South Carolina of the Department of Veterans 
Affairs (VA).  

The appellant submitted a service connection claim for his 
right leg in January 1996.  In a letter issued in March 1997, 
the appellant was notified that, while the RO was unable to 
locate his claims file, the evidence of record indicated that 
the right leg service connection claim had been denied 
previously.  The appellant resubmitted his right leg service 
connection claim in August 2000.  The RO denied the claim in 
May 2001, and notified the appellant that same month but he 
did not appeal.  The May 2001 rating decision, therefore, 
represents the last final action on the merits of the service 
connection claim for right leg injury residuals.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The May 2001 rating decision 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In July 2009, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The Board notes that the appellant requested a personal 
hearing at the RO in a March 2009 written statement.  
However, the appellant subsequently submitted a written 
statement, in July 2009, in which he withdrew his request for 
a personal hearing at the RO.  Therefore, no outstanding 
hearing request exists.

The Board also notes that the appellant's claim for service 
connection for a right knee disorder was denied in a rating 
decision issued by the RO in October 2008.  As the appellant 
apparently has neither initiated nor completed the procedural 
steps required for an appeal of that denial, the matter is 
not before the Board at this time.  Therefore the issues on 
appeal are as reflected on the title page.


FINDINGS OF FACT

1.  On July 16, 2009, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of whether new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder had been received.

2.  Service connection for a right leg disorder residual to 
injury was denied in a May 2001 RO decision; notice was given 
to the appellant that same month, but he did not appeal the 
denial.

3.  The evidence received since the May 2001 RO decision, 
when considered with previous evidence, does not relate to an 
unestablished fact necessary to substantiate the claim and, 
when considered together with the previous evidence of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of whether new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disorder had been 
received have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The May 2001 RO decision that denied the claim relating 
to service connection for a right leg disorder residual to 
injury is a final decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

3.  The evidence received subsequent to the May 2001 RO 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for a right leg disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric disorder claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

On July 16, 2009, the appellant was afforded a Travel Board 
hearing at the RO.  A transcript of the hearing testimony has 
been associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew his appeal for his 
claim on the issue of whether new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder had been received.  
That oral statement, when transcribed, became a "writing."  
Tomlin v. Brown, 5 Vet. App. 355 (1993).  Furthermore, the 
appellant also submitted a written statement to that effect.

The appellant has withdrawn his appeal as to the issue of 
whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder had been received.  Hence, there remain no 
allegations of errors of fact or law as to that particular 
issue for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the 
psychiatric disorder new and material evidence claim and said 
claim is dismissed.

II.  Right leg disorder claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In this case, a notice letter provided to the appellant in 
May 2006 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection; this letter was sent prior to the July 2006 
rating decision.  The appellant was notified as to what the 
evidence had to show to support a claim for service 
connection.  

In particular, the May 2006 letter informed the appellant of 
what constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the 
claim.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for a right leg disorder, the underlying claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for the 
right leg disorder claim.

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection for a right leg disorder found 
insufficient in the previous denial.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Statement of the Case (SOC) issued in 
September 2008, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as any timing error 
did not affect the essential fairness of the adjudication.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated. See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA. Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis. Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted. Id. at 1705-06.

Nevertheless, in this case the Board has considered whether 
any defective notices provided to the appellant resulted in 
prejudicial error.  In this case, the Board finds that any 
notice error(s), such as the provision of notice for the new 
and material evidence claim after the initial decision by the 
AOJ, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to reopen his claim from the 
various notice letters sent to him by the RO in May 2006, and 
July 2006.  In particular, the AOJ has informed the appellant 
of what constituted new and material evidence, why his 
service connection claim had previously been denied, and what 
was needed to reopen that claim.  The appellant was informed 
of the evidence and information needed to establish 
entitlement to service connection for a right leg condition 
(the underlying claim).  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection have been stated 
repeatedly, as have those for new and material evidence, thus 
establishing that a reasonable person such as the appellant 
could be expected to understand what was still needed based 
on all the various types of notice provided in the record of 
this case.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed for the appellant's claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's claims file.  The 
appellant was afforded a Board hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information in letters issued in May 2006, 
and July 2006.  Furthermore, because the new and material 
evidence claim is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the evidence 
needed to reopen a claim and the medical evidence needed for 
service connecting a disability, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which not all of the appellant's service 
medical treatment records are in evidence.  In cases where a 
veteran's service records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the appellant in developing facts pertinent to his 
claim in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Where a veteran's service medical treatment records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
National Personnel Records Center (NPRC) has notified the RO 
that NPRC had previously sent requested service medical 
records to VA on September 22, 1979, and that they no longer 
possessed those records.  In March 1997, the RO informed the 
appellant that his claims file could not be located.  The RO 
also informed the appellant that his claim for service 
connection for the right leg claim had previously been 
denied.

Documentation in the current claims file indicates that it is 
a 'rebuilt file'.  In July 1996, service medical records 
relating to the appellant's in-service hospitalization were 
sent to the RO by NPRC.  None of the missing records were 
found, and no other additional records were found.  The 
appellant was notified of this and afforded the opportunity 
to submit any service medical treatment records he had or any 
other records in support of his claim.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In February 2006, the appellant sought to reopen his claim of 
entitlement to service connection for a right leg disorder.  
The regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence 
as evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.

As previously noted, the appellant's right leg injury 
residuals service connection claim was apparently originally 
denied in an unappealed rating decision that was issued prior 
to the loss of the appellant's original claims file.  Because 
the claims file had been lost, the RO, in May 2001, carefully 
reviewed the appellant's claim, as well as his January 1996 
claim and the entire evidentiary file and then denied the 
right leg service connection claim.  The appellant was 
notified that same month, but he did not initiate or complete 
the procedural steps necessary for an appeal.  The May 2001 
decision, therefore, represents the last final action on the 
merits of the right leg disorder service connection claim.  
Glynn v. Brown, 6 Vet. App. 523, 525 (1994).  

The evidence considered by the RO in reaching its May 2001 
denial included the April 1966 hospital discharge certificate 
from Brooke Army Medical Center; the appellant's January 1996 
application for benefits;  a private medical examination 
report, dated in January 1996; and the appellant's August 
2000 application for benefits.  

The April 1966 Army hospital report stated that the appellant 
had complained of weakness in his right lower leg during his 
fourth week of AIT training.  At the time, the appellant 
reported that he had had several calluses removed from his 
right foot two days before the onset of his symptoms.  
Decreased sensation to pinprick and light touch was noted 
below the level of the gastrocnemius muscle.  Strength 
appeared to be within normal limits, as were the deep tendon 
reflexes.  Nerve conduction velocities were also found to be 
within normal limits.  It was felt that the appellant's 
somatic complaints had a psychological basis.  The 
appellant's alleged difficulty walking was noted to have 
cleared satisfactorily by the time he was discharged from the 
hospital, as were his complaints of right leg weakness.

The appellant submitted a VA Form 21-526 in January 1996 (a 
copy was submitted in October 1996).  He reported that he had 
been stuck in the right leg with a stick while in service and 
that the leg had gotten infected.  The appellant also stated 
that, while he had received treatment, he still had problems 
with his right leg.

The January 1996 private medical examination report indicated 
that the appellant complained of high blood pressure, 
recurrent stomach and back pain, chronic anxiety and 
depression and right leg weakness.  After examining the 
appellant, the examiner did not list any right leg condition 
or abnormal findings.

The appellant submitted another VA Form 21-526 in August 
2000.  He stated that, while exercising and running in 
service, a stick had stuck in his right leg.

The appellant submitted a claim to reopen his right leg 
injury residuals service connection claim in February 2006.  
As service connection for his right leg claim had previously 
been denied because such pathology had essentially not been 
shown to have exist and because there was no medical evidence 
of any nexus to service, for new evidence to be material in 
this matter, it would have to tend to show that some current 
right leg disorder was etiologically related to service.

The evidence submitted since the May 2001 RO denial includes 
the appellant's VA medical treatment reports dated between 
January 2006 and September 2008  These VA medical records 
reflect treatment for various conditions, including 
degenerative joint disease; however, none of these records 
discusses the presence of any residuals in the right leg from 
an injury with a stick.  The evidence of record also included 
various written statements submitted by the appellant and his 
representative; these statements reiterated the appellant's 
contentions that his right leg was injured in service.  

In addition, the appellant provided testimony at a Travel 
Board hearing conducted in July 2009.  During his testimony, 
the appellant stated that he had been stick in the right calf 
with a stick while he was engaged in physical training during 
his active service.  He said that he had had to have 
splinters removed from his calf, that the wound became 
infected and that he had to use assistive devices to walk.  
The appellant stated that he had pain and tingling in service 
that started in his right hip and went down his right leg.  
He said that he was not given any diagnosis and that he was 
discharged from service shortly thereafter.  The appellant 
further testified that he went to VA for treatment after 
service, but was denied service connection for his right leg 
and therefore he treated the right leg himself.  He also 
stated that he had been given a brace for his right leg by VA 
in 2003, and that he currently had the same symptoms in his 
right leg that he had had in service.

The appellant's claim was denied in May 2001 because the 
evidence of record did not show any the existence of any 
right leg disorder and because the evidence did not show any 
relationship between the appellant's claimed right leg 
pathology and his service.  Nor was there any evidence of the 
existence of any right leg disorder within one year of the 
appellant's separation from service.  

The written statements of the appellant that his claimed 
right leg pathology is causally connected to some incident of 
his active service are not probative as there is no evidence 
in the record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).  
Furthermore, the appellant has not submitted any medical 
opinion in support of his contention that there is a nexus 
relationship between his claimed current right leg pathology 
and his military service.

The Board concludes that items of evidence received since the 
May 2001 RO denial are "new" because they are pertinent to 
the appellant's claim and were not previously of record.  
However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating the claim.  Rather 
it merely confirms that the appellant still believes that he 
has residuals from a right leg injury that happened in 
service and does not offer any indication of a causal link or 
nexus between that claimed injury residual and service.  

The appellant has contended that he has some current right 
leg pathology that is related to his service in the military.  
However, there is no evidence of any right leg condition 
existing within one year of the appellant's departure from 
active service and there is no competent medical opinion 
linking any kind of right leg medical condition to his active 
military duty.  The evidence added to the record since May 
2001 does not address or contradict the reasoning offered in 
support of the May 2001 RO decision.  In other words, it does 
not tend to support any one of the appellant's contentions in 
a manner not already shown in May 2001.  The newly received 
evidence merely demonstrates that the appellant continues to 
maintain that he has a right leg ailment from a calf injury 
that he incurred while in the military.  It has no direct 
bearing on the issue of entitlement to service connection for 
said disorder, and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
suffers from right leg problems that were caused by, or 
related to, his service.  The Board reiterates, however, that 
lay statements are not material within the meaning of 
38 C.F.R. § 3.156.  In Moray, 5 Vet. App. at 213, the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
May 2001 RO decision does not provide relevant information as 
to the question of whether the appellant currently has any 
right leg disorder that is etiologically related to any 
incident of his service.  No competent medical opinion 
demonstrating or linking any current right leg condition to 
the appellant's service has been received since the May 2001 
RO decision.  

For the reasons set forth above, none of the evidence added 
to the record since the May 2001 RO decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for a right disorder, 
including the claimed residuals of an injury.  As none of the 
evidence added to the record since the May 2001 RO action, 
either by itself or in the context of all the evidence, both 
old and new, is competent medical evidence reflecting the 
existence of any right leg medical condition related to any 
incident of service, the Board concludes that the evidence of 
record added since the May 2001 RO decision does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for any right leg 
disorder, including as residual to the claimed injury.  
Therefore, the May 2001 RO decision remains final, and the 
right leg service connection claim is not reopened.










	(CONTINUED ON NEXT PAGE)



There can be no doubt from review of the record that the 
appellant is sincere in his belief that he currently suffers 
from a right leg disorder that is related to his  military 
service by way of an injury to his calf with a stick.  
However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which the 
benefit sought may be granted.


ORDER

The appeal for the issue of whether new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder had been received is 
dismissed.

New and material evidence not having been submitted to reopen 
the claim for service connection for a right leg disorder 
residual to injury, the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


